DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.Claims 1-20 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,069. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to a first integrated circuit, comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman (CA FC) 29 USPQ2d 2010(12/3/1993)
And the limitations of the remaining claims 2-20 are found, with minor variations in the recitation of Patent claims 2-20.

Patent (U.S. Patent No. 11,176,069)
Instant Application (17/500,325)
A first integrated circuit, comprising: an interface circuit configured to communicate over a multi-drop bus that is connected to multiple electronic components in an electronic device; and a processor circuit configured to:
A first integrated circuit, comprising: an interface circuit configured to communicate with a second integrated circuit over a multi-drop bus in an electronic device; and a processor circuit configured to:
receive a first authorization request from a second integrated circuit via the interface circuit and the multi-drop bus,
receive an authorization request from a third integrated circuit over a configurable direct connection separate from the multi-drop bus,
the first authorization request seeking an authorization to execute a first activity at the second integrated circuit,
the authorization request associated with authorization to execute an activity at the third integrated circuit,
determine whether the second integrated circuit is authorized to execute the first activity responsive to receiving the first authorization request, and 
responsive at least in part to the received authorization request, determine whether the third integrated circuit is authorized to execute the activity, and
send, to the second integrated circuit over a configurable direct connection separate from the multi-drop bus, 
responsive to the determination, send a response signal to the third integrated circuit over the configurable direct connection.
a first authorization signal authorizing the second integrated circuit to execute the first activity, responsive to determining that the second integrated circuit is authorized to execute the first activity.




Claim Rejections - 35 USC § 103
3.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al. (Pub. No.20190227962) in view of Wang et al. (US Patent 6,981,073)
As per claim 1, O’Shea discloses a first integrated circuit (fig.3, 302 master device), comprising: an interface circuit (fig.3, 304) configured to communicate with a second integrated circuit (fig.3, 322 slave device) over a multi-drop bus (fig.3, 320) in an electronic device (fig.3, 300); and 
a processor circuit (fig.3, 312) configured to: receive an authorization request from a third integrated circuit over a configurable connection from the multi-drop bus, (paragraph 7, i.e., receiving at a first device(i.e., master)  coupled to the serial bus, first coexistence information directed to a second device(i.e., slave)  coupled to the serial bus) the authorization request associated with authorization to execute an activity at the third integrated circuit, responsive at least in part to the received authorization request, determine whether the third integrated circuit is authorized to execute the activity, (paragraph 7, the information in the coexistence message may be addressed to a location in the common memory map calculated based on a destination address associated with the first coexistence information and a unique identifier of the first device.) and responsive to the determination, send a response signal to the third integrated circuit over the configurable connection. (paragraph 107, i.e., a point-to-point communication link 1824 (multi-drop communication link) supports direct, low-volume UART-based data transmissions between a first chipset 1802 and another chipset 1820.)
O’Shea discloses all the limitations as the above but does not explicitly discloses the receive an authorization request from a third integrated circuit over a configurable direct connection separate from the multi-drop bus.  However, Wang discloses this, (Figure 2 & paragraph 27, i.e., source devices 12a and 16a are directly connecting to each other via signal 33 and they also connecting to the data bus 20, therefore the signal 33 connected between devices 12a and 16a is separated from data bus 20)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Wang with the teaching of O’Shea so as to provide controlling data transfer between devices, thus reducing the processing overhead associated with the data transfer so as to enhance the system performance.

As per claim 2, O’Shea discloses wherein the processor circuit is further configured to: perform, within a time limit, an internal arbitration to determine whether the third integrated circuit is authorized to execute the activity; and send, within the time limit based on the internal arbitration, the response signal to the third integrated circuit over the configurable direct connection. (paragraph 76, the multi-drop serial bus 1010 may transmit data in a signal carried on a data wire 1018 and timing information in a clock signal carried on a clock wire 1020)

As per claim 3, O’Shea discloses wherein the received authorization request is further associated with access to a resource of the first integrated circuit for execution of the activity, and the processor circuit is further configured to: send, responsive to the determination, a grant signal or a denial signal to the third integrated circuit over the configurable direct connection to grant or deny to the third integrated circuit access to the resource. (paragraph 70, a START condition 806 is defined to permit the current bus master to signal that data is to be transmitted. The START condition 806 occurs when SDATA 802 transitions from high to low while SCLK 804 is high. The bus master may signal completion and/or termination of a transmission using a STOP condition 808.)

As per claim 4, O’Shea discloses wherein: the interface circuit is further configured to receive, from the second integrated circuit via the multi-drop bus, information about availability of the resource for a defined time period; (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram) and responsive to the received availability information, the processor circuit is further configured to send the grant signal or the denial signal to the third integrated circuit over the configurable direct connection. (paragraphs 69-70, Data transmitted on a first wire (SDATA 802) of the serial bus may be captured using a clock signal transmitted on a second wire (SCLK 804) of the serial bus.)

As per claim 5, O’Shea discloses wherein the processor circuit is further configured to: receive, from the third integrated circuit over the configurable direct connection, information about a priority and a persistence of the activity; and determine whether the third integrated circuit is authorized to execute the activity based in part on the received information. (paragraphs 96-97, the translator receive event and GPIO information 1528 for transmission over the communication link 1512.  The software modules 3016 may include a control program and/or an operating system that interacts with interrupt handlers and device drivers, and that controls access to various resources provided by the processing circuit 3002 as further cited in paragraph 169)

As per claim 6, O’Shea discloses wherein the received authorization request is further associated with access to a resource shared by the first integrated circuit and the third integrated circuit, and the processor circuit is further configured to: send, responsive to the determination, a grant signal or a denial signal over the configurable direct connection to the third integrated circuit to grant or deny to the third integrated circuit access to the shared resource. (paragraphs 69-70, Data transmitted on a first wire (SDATA 802) of the serial bus may be captured using a clock signal transmitted on a second wire (SCLK 804) of the serial bus.)

As per claim 7, O’Shea discloses wherein: the interface circuit is further configured to receive, from the second integrated circuit via the multi-drop bus, information about availability of the shared resource for a defined time period; (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram) and the processor circuit is further configured to send the grant signal or the denial signal to the third integrated circuit over the configurable direct connection in response to the received availability information. (paragraph 76, the multi-drop serial bus 1010 may transmit data in a signal carried on a data wire 1018 and timing information in a clock signal carried on a clock wire 1020)

As per claim 8, O’Shea discloses wherein: the interface circuit is further configured to coordinate, within a time limit, with the second integrated circuit over the multi-drop bus in relation to the activity; (paragraph 132,  The latency-contributing components 2500 include a first delay 2502 corresponding to the time required to complete an existing datagram transmission) and the processor is further configured to: perform, within the time limit, an internal arbitration in relation to the activity, determine, within the time limit based on the coordination and the internal arbitration, whether the third integrated circuit is authorized to execute the activity, and send, after the time limit based on the determination, the response signal to the third integrated circuit over the configurable direct connection. (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram)

As per claim 9, O’Shea discloses wherein the response signal comprises a grant signal or a denial signal for granting or denying to the third integrated circuit access to a resource for execution of the activity. (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram)

As per claim 10, O’Shea discloses wherein the response signal comprises a configuration signal for configuring at least one resource to a new state preferred for the activity requested by the third integrated circuit, the at least one resource being shared by the first integrated circuit and the third integrated circuit. (paragraphs 61 & 68, data may be encoded in the signaling state, or transitions in signaling state of the data line.)

As per claim 11, O’Shea discloses a method of coordinating operations of electronic components in an electronic device (fig.3, 300) at a first integrated circuit (fig.3, 302 master device) of the electronic device, the method comprising: 
communicating with a second integrated circuit (fig.3, 322 slave device) over a multi-drop bus (fig.3, 320) in the electronic device; 
receiving an authorization request from a third integrated circuit over a configurable connection from the multi-drop bus, the authorization request associated with authorization to execute an activity at the third integrated circuit; (paragraph 7, i.e., receiving at a first device (i.e., master) coupled to the serial bus, first coexistence information directed to a second device (i.e., slave) coupled to the serial bus)
responsive at least in part to the received authorization request, determining whether the third integrated circuit is authorized to execute the activity; and (paragraph 7, the information in the coexistence message may be addressed to a location in the common memory map calculated based on a destination address associated with the first coexistence information and a unique identifier of the first device.)
responsive to the determination, sending a response signal to the third integrated circuit over the configurable connection. (paragraph 107, i.e., a point-to-point communication link 1824 (multi-drop communication link) supports direct, low-volume UART-based data transmissions between a first chipset 1802 and another chipset 1820.)
O’Shea discloses all the limitations as the above but does not explicitly discloses receiving an authorization request from a third integrated circuit over a configurable direct connection separate from the multi-drop bus.  However, Wang discloses this, (Figure 2 & paragraph 27, i.e., source devices 12a and 16a are directly connecting to each other via signal 33 and they also connecting to the data bus 20, therefore the signal 33 connected between devices 12a and 16a is separated from data bus 20)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Wang with the teaching of O’Shea so as to provide controlling data transfer between devices, thus reducing the processing overhead associated with the data transfer so as to enhance the system performance.


As per claim 12, O’Shea discloses the method further comprising: performing, within a time limit, an internal arbitration to determine whether the third integrated circuit is authorized to execute the activity; and sending, within the time limit based on the internal arbitration, the response signal to the third integrated circuit over the configurable direct connection. (paragraphs 69-70, Data transmitted on a first wire (SDATA 802) of the serial bus may be captured using a clock signal transmitted on a second wire (SCLK 804) of the serial bus.)

As per claim 13, O’Shea discloses wherein the received authorization request is further associated with access to a resource of the first integrated circuit for execution of the activity, and the method further comprising: sending, responsive to the determination, a grant signal or a denial signal to the third integrated circuit over the configurable direct connection to grant or deny to the third integrated circuit access to the resource; (paragraphs 69-70, Data transmitted on a first wire (SDATA 802) of the serial bus may be captured using a clock signal transmitted on a second wire (SCLK 804) of the serial bus.)
receiving, from the second integrated circuit via the multi-drop bus, information about availability of the resource for a defined time period; (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram) and responsive to the received availability information, sending the grant signal or the denial signal to the third integrated circuit over the configurable direct connection. (paragraphs 69-70, Data transmitted on a first wire (SDATA 802) of the serial bus may be captured using a clock signal transmitted on a second wire (SCLK 804) of the serial bus.)


As per claim 14, O’Shea discloses the method further comprising: receiving, from the third integrated circuit over the configurable direct connection, information about a priority and a persistence of the activity; and determining whether the third integrated circuit is authorized to execute the activity based in part on the received information. (paragraph 75, The communication links used to inform the peripherals of changes to priority of different messages. The backbone link 916 may be used to provide high level coordination messaging and general control messaging between the peripheral devices and the Application Processor.)

As per claim 15, O’Shea discloses the method further comprising: coordinate, within a time limit, with the second integrated circuit over the multi-drop bus in relation to the activity; (paragraph 132,  The latency-contributing components 2500 include a first delay 2502 corresponding to the time required to complete an existing datagram transmission) performing, within the time limit, an internal arbitration in relation to the activity; determining, within the time limit based on the coordination and the internal arbitration, whether the third integrated circuit is authorized to execute the activity; and sending, after the time limit based on the determination, the response signal to the third integrated circuit over the configurable direct connection. (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram)

As per claim 16, O’Shea discloses wherein sending the response signal further comprises: sending a grant signal or a denial signal to the third integrated circuit over the configurable direct connection for granting or denying to the third integrated circuit access to a resource for execution of the activity. (paragraph 76, the multi-drop serial bus 1010 may transmit data in a signal carried on a data wire 1018 and timing information in a clock signal carried on a clock wire 1020)

As per claim 17, O’Shea discloses wherein sending the response signal further comprises: sending a configuration signal to the third integrated circuit over the configurable direct connection for configuring at least one resource to a new state preferred for the activity requested by the third integrated circuit, the at least one resource being shared by the first integrated circuit and the third integrated circuit. (paragraph 76, the multi-drop serial bus 1010 may transmit data in a signal carried on a data wire 1018 and timing information in a clock signal carried on a clock wire 1020)

As per claim 18, O’Shea discloses an electronic device (fig.3, 300), comprising: 
a multi-drop bus (fig.3, 320); and 
a first integrated circuit (fig.3, 302 master device) connected to a second integrated circuit (fig.3, 322 slave device) via the multi-drop bus (fig.3, 320) and to a third integrated circuit (fig.3, 322 slave device) via a configurable connection from the multi-drop bus, the first integrated circuit configured to: receive an authorization request from the third integrated circuit over the configurable connection, the authorization request associated with authorization to execute an activity at the third integrated circuit, responsive at least in part to the received authorization request, determine whether the third integrated circuit is authorized to execute the activity, (paragraph 7, the information in the coexistence message may be addressed to a location in the common memory map calculated based on a destination address associated with the coexistence information and a unique identifier of the device.) and responsive to the determination, send a response signal to the third integrated circuit over the configurable direct connection. (paragraph 107, i.e., a point-to-point communication link 1824 (multi-drop communication link) supports direct, low-volume UART-based data transmissions between a first chipset 1802 and another chipset 1820.)
O’Shea discloses all the limitations as the above but does not explicitly discloses a first integrated circuit (fig.3, 302 master device) connected to a second integrated circuit (fig.3, 322 slave device) via the multi-drop bus (fig.3, 320) and to a third integrated circuit (fig.3, 322 slave device) via a configurable direct connection separate from the multi-drop bus.  However, Wang discloses this, (Figure 2 & paragraph 27, i.e., source devices 12a and 16a are directly connecting to each other via signal 33 and they also connecting to the data bus 20, therefore the signal 33 connected between devices 12a and 16a is separated from data bus 20)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Wang with the teaching of O’Shea so as to provide controlling data transfer between devices, thus reducing the processing overhead associated with the data transfer so as to enhance the system performance.

As per claim 19, O’Shea discloses wherein the first integrated circuit is further configured to: perform, within a time limit, an internal arbitration to determine whether the third integrated circuit is authorized to execute the activity; (paragraph 132,  The latency-contributing components 2500 include a first delay 2502 corresponding to the time required to complete an existing datagram transmission) and send, within the time limit based on the internal arbitration, the response signal to the third integrated circuit over the configurable direct connection. (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram)


As per claim 20, O’Shea discloses wherein the first integrated circuit is further configured to: coordinate, within a time limit, with the second integrated circuit over the multi-drop bus in relation to the activity; (paragraph 132,  The latency-contributing components 2500 include a first delay 2502 corresponding to the time required to complete an existing datagram transmission) perform, within the time limit, an internal arbitration in relation to the activity; determine, within the time limit based on the coordination and the internal arbitration, whether the third integrated circuit is authorized to execute the activity; and send, after the time limit based on the determination, the response signal to the third integrated circuit over the configurable direct connection. (paragraph 132, a second delay 2504 corresponding to the time required to perform and win an arbitration process, and a third delay 2506 corresponding to the time required to transmit a low-latency datagram)

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184